Citation Nr: 1011518	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to July 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

The Veteran's claim was remanded by the Board in November 
2005 and in March 2007.


FINDING OF FACT

The Veteran developed chronic IBS during service.


CONCLUSION OF LAW

The criteria for service connection for IBS have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448.  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

The Veteran asserts that she is entitled to service 
connection for IBS.  She stated on her March 2003 notice of 
disagreement that she was diagnosed with "spastic stomach" 
during service and that the symptoms of spastic stomach are 
the same symptoms as IBS.  She reported that a doctor told 
her that IBS and spastic stomach are different names for the 
same disability.  She stated that she has severe stomach 
cramps and diarrhea all the time.  The Veteran asserted that 
her medical records from the VA Medical Center (VAMC) Tucson, 
Arizona, from 1995 and 1996 would support her claim and 
should be obtained.  

The Board notes that the Tucson VAMC records have not been 
obtained.  In July 2006 the Tucson VAMC informed the RO that 
the Veteran's medical records were no longer at Tucson VAMC 
but had been sent to the Columbia, South Carolina, VAMC.  
Although VA has not attempted to contact the Columbia VAMC 
about these medical records, due to the favorable outcome of 
this decision, the failure to request these records will 
result in no prejudice to the Veteran.

The Veteran's service treatment records reveal that in 
September 1975 the Veteran complained of stomach cramps for 
almost a year.  An upper gastrointestinal series (UGI) was 
negative and the final assessment was probable spastic 
stomach.

Private medical records dated from January 1993 to April 2001 
reveal intermittent complaints of nausea.

A December 2002 VA outpatient note states that the Veteran 
had a past history of IBS.  On VA psychiatric examination in 
September 2003, the Veteran reported that she developed IBS 
in 1974 while in service.  She stated that she had 
experienced IBS ever since.  IBS was included on the 
Veteran's Axis III general medical conditions.  

On VA examination in February 2006, the Veteran reported 
chronic diarrhea and stomach cramps since 1974.  The examiner 
opined that it was less likely than not that the Veteran's 
current IBS was related to service.  She noted that the 
Veteran's bowel symptoms could just as easily be due to 
repeated abdominal surgeries, stress, and depression as to 
any service related issues.

The Veteran was afforded another VA examination in July 2009.  
The examiner opined that it was at least as likely as not 
that the Veteran's IBS was permanently aggravated by the 
Veteran's (service-connected) depression.  In a November 2009 
addendum the VA examiner retracted his July 2009 opinion and 
stated that it was his opinion that the Veteran's IBS was not 
caused or aggravated by her depression.

In this case the service treatment records do confirm that 
the Veteran had IBS type symptoms for at least a year during 
service.  The Board further notes that the Veteran has 
consistently reported that she continued to have those types 
of symptoms ever since discharge from service.  The VA 
medical records from at least December 2002 indicate that the 
Veteran currently experiences IBS.  The Board finds that the 
Veteran is competent to report on her IBS symptoms.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Because cramping and diarrhea 
are observable symptoms the Veteran is competent to report on 
them.  

The Board also finds that the Veteran's statements are 
credible.  Competent lay testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible."  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Although 
the February 2006 VA examiner opined that it was less likely 
than not that the Veteran's current IBS is related to 
service, the examiner made this opinion without knowing that 
VA has found the Veteran's reported history of continuous IBS 
symptoms since service to be credible.  Furthermore, the 
February 2006 VA examiner opined that the Veteran's current 
IBS could just as likely be related to the Veteran's 
depression, which is a service-connected disability.  Given 
that the Board finds that the Veteran's reported history of 
continuous medical symptoms is credible, given that the 
Veteran is service-connected for depression and there has 
been some medical evidence indicating a relationship between 
depression and IBS, and weighing all evidence in favor of the 
Veteran, the Board concludes that the evidence is at least in 
equipoise that the Veteran's current IBS is in some way 
related to service.  Given the above facts, the Board 
concludes that the Veteran's current IBS first developed 
during service and that service connection for IBS is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for IBS is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


